Citation Nr: 0700251	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18.






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to December 
1975.  He died in May 1993, and the appellant is his son.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1978, and attained 
the age of 18 on August [redacted], 1996. 

2.  The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the veteran have not been met.  38 U.S.C.A. § 
101(4)(A) (West 2002 & Supp. 2005); 38 C.F.R. § 3.356 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the claim on appeal, VA has met the notice 
and duty to assist under applicable statute and regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  A letter dated in May 2003 satisfied 
the duty to notify provisions.  There are voluminous medical 
reports pertaining to the appellant, and no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

II. Legal Criteria/Analysis 

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2006).

The appellant contends that he became permanently incapable 
of self-support as a result of schizophrenia before the age 
of 18, which, if supported by the evidence, would render him 
a child of the veteran for VA purposes under 38 U.S.C.A. § 
101(4)(a)(ii).  The record includes a birth certificate that 
indicates that the appellant is the biological son of the 
veteran, who died in May 1993.  The appellant was born on 
August [redacted], 1978, and he thus attained the age of 18 on August 
[redacted], 1996.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.   Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)	 A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3) 	It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support. Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)	 The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2006).

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

After a full review of the record, including the contentions 
of the appellant, private medical reports, and statements 
from the appellant's sister and an acquaintance dated in 
January 2003, the Board concludes that the claim must be 
denied.  Although there is competent medical evidence of 
record reflecting significant limitation of functioning due 
to schizophrenia, none of this evidence is dated prior to 
August 1996 or reflects such limitation of functioning prior 
to the appellant attaining the age of 18 in August 1996.   In 
this regard, a November 1997 examination report from a 
psychiatrist noted the appellant reporting no history of 
prior psychiatric treatment.  When asked if he thought he had 
a mental illness at that time, the appellant replied "[n]ot 
really."  Following the examination of the appellant, the 
psychiatrist concluded that no psychiatric illness was 
demonstrated.  

Reports from inpatient psychiatric treatment at a private 
hospital dated in 1998 reflect only a one year history of 
treatment for psychiatric symptoms, meaning that the initial 
treatment was in the calendar year following the appellant's 
eighteenth birthday.  A November 1998 report noted that the 
appellant first sought treatment for his psychiatric problems 
in April 1998.  Finally, a May 1999 clinical report reflects 
treatment for a paranoid psychosis for approximately two 
years duration, which again would place the initial treatment 
after the appellant's eighteenth birthday.  In this case, 
although the evidence suggests that the appellant may 
currently be having significant difficulty due to his 
psychiatric illness, there is no competent medical evidence 
to suggest that he was incapable of self-support at the date 
of attaining the age of 18 as a result of such illness. 

The appellant contends that his psychiatric illness began at 
15, but that he did not seek treatment until he was "17 
going on 18."  The appellant's sister stated that she first 
noticed the appellant having problems getting along with his 
peers in 1993 prior to his dropping out from school, and she 
remembered him first behaving "strangely" in 1997.  An 
acquaintance of the appellant reported that he has known the 
appellant and his family since 1991, and noted that when the 
appellant dropped out of school, he did not have a "good 
answer" when he questioned him as to why he had done so.  

In assessing the probative value of the above commentary, the 
appellant, his sister and his acquaintance can observe and 
report symptoms observable by a lay person, but they are not 
competent to establish that the appellant was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  See also 38 C.F.R. § 
3.159(a)(1)(2)(2006).  The probative evidence of record 
simply does not establish such incapacity at the time the 
appellant attained the age of 18.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 is denied. 


____________________________________________
J A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


